      6:19-cv-01567-JD          Date Filed 04/07/21    Entry Number 135      Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Eden Rogers et al.,                            )
                                               )       Civil Action No. 6:19-cv-01567-JD
                                 Plaintiffs,   )
                                               )
                v.                             )    DEFENDANT MICHAEL LEACH’S
                                               )   FILING WITH REGARD TO EXPERT
United States Department of Health and         )            DISCLOSURES
Human Services, et al.,                        )
                                               )
                            Defendants.        )

       Pursuant to Paragraph 6 of the Second Amended Scheduling Order, ECF No. 116,

Defendant Michael Leach, in his official capacity as State Director of the South Carolina

Department of Social Services, advises that he is not designating expert witnesses at this time.

However, this Defendant reserves the right to rely on any aspect of the opinions of experts

designated by any other party to the extent that the opinions of any such experts support any

contention of this Defendant.

                                               DAVIDSON, WREN & DEMASTERS P.A.

                                               s/Kenneth P. Woodington
                                               WILLIAM H. DAVIDSON, II, #425
                                               KENNETH P. WOODINGTON, #4741
                                               1611 Devonshire Drive, 2nd Floor
                                               Post Office Box 8568
                                               Columbia, South Carolina 29202-8568
                                               wdavidson@dml-law.com
                                               kwoodington@dml-law.com
                                               T: 803-806-8222
                                               F: 803-806-8855

                                               Counsel for Defendant Leach

Columbia, South Carolina

April 7, 2021
